I concur in the judgment. It is not easy to determine whether the complaint is designed as a petition for certiorari or as a bill in equity. It is clear enough that a writ of certiorari
could not properly issue, for the reason that the proceeding sought to be reviewed is not judicial in character. And, if the question were new, I should seriously doubt the power of a court of equity to entertain, in the absence of statutory authorization, a suit brought by an elector to overturn or annul the action of the canvassing board in ascertaining and declaring the result of an election. But the propriety of a suit of this character has been upheld by this court in Gibson v. Board ofSupervisors, 80 Cal. 359, [22 P. 225]. I see no satisfactory ground for distinguishing that case from the one at bar, and as the question is primarily one of procedure, it seems to me that the precedent should be followed.
I am not entirely satisfied that the Southern Pacific Railroad Company should not have been made a party to the proceeding. But the judgment anulling the referendum election was, so far as it went, in favor of that company's claim under the franchise, and a judgment should not be reversed for want of a party who can only be benefited by the judgment as it stands, provided his absence does not affect the rights of other parties. Under the circumstances of this case, and particularly in view of the conclusion that the election was invalid, it is apparent that the appellants are not in any way injured by the failure to bring in the railroad company. The error, if error there was, should accordingly be treated as nonprejudicial.